FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                            FOR THE TENTH CIRCUIT                           June 2, 2020
                        _________________________________
                                                                       Christopher M. Wolpert
                                                                           Clerk of Court
 LNV CORPORATION,

       Plaintiff - Appellee,

 v.                                                         No. 19-1131
                                                (D.C. No. 1:14-CV-00955-RM-SKC)
 JULIA HOOK,                                                 (D. Colo.)

       Defendant - Appellant,

 and

 UNITED STATES OF AMERICA,

       Defendant - Appellee,

 and

 DAVID L. SMITH; PRUDENTIAL
 HOME MORTAGAGE COMPANY,
 INC.; SAINT LUKES LOFTS
 HOMEOWNER ASSOCATION, INC.;
 DEBRA JOHNSON, in her official
 capacity as the Public Trustee of the City
 and County of Denver, Colorado,

       Defendants.
                        _________________________________

                               ORDER AND JUDGMENT*

       *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                         _________________________________

Before BRISCOE, LUCERO, and HARTZ, Circuit Judges.
                   _________________________________

       Julia Hook, an attorney representing herself, appeals from the district court’s

final judgment in a foreclosure action. Exercising jurisdiction under 28 U.S.C.

§ 1291, we dismiss this appeal as frivolous and deny Hook’s Motion to Proceed

In Forma Pauperis On Appeal.

       LNV Corporation brought an action against Hook in the District Court for the

City and County of Denver, Colorado, seeking to foreclose a deed of trust on a piece

of real property she owned—a home. In addition to Hook, LNV named as defendants

several other parties potentially holding interests in the property, including the

Internal Revenue Service. LNV asked the court to determine the priorities of those

interests and to order a foreclosure sale of the property.

       The United States (on behalf of the IRS) removed the action to the United

States District Court for the District of Colorado. LNV filed an amended complaint,

and in its answer the United States asserted a claim asking the district court to

consider its tax liens against the property when determining the priority of all liens

and to distribute any proceeds of the foreclosure sale in accordance with those

relative priorities. Hook and her husband, co-defendant David Smith, filed

counterclaims against LNV contesting, in relevant part, LNV’s right to foreclose on

the home. They also advanced claims against the United States, contesting their tax

liability and the tax liens.


                                            2
      The district court ultimately dismissed all of Hook’s claims and ruled in favor

of LNV on its claims against Hook and Smith, leaving to be decided only the manner

of judicial foreclosure and the amount of the judgment.

      Although Hook and Smith filed a Chapter 7 bankruptcy petition, requiring the

district court to administratively close this case, the bankruptcy court granted LNV

relief from the automatic bankruptcy stay so the district court could proceed, and it

denied Hook and Smith’s motion to vacate the relief order. On the same day it

denied the motion to vacate, the bankruptcy court entered a discharge order relieving

Hook and Smith of their personal liability for certain debt but allowing “a creditor

with a lien [to] enforce a claim against [Hook and Smith’s] property subject to that

lien unless the lien was avoided or eliminated.” U.S. Supp. App. at 254.1

      After reopening the case the district court eventually entered a final judgment

in favor of LNV and the United States and against Hook and Smith. The court also

ordered foreclosure and judicial sale of Hook and Smith’s home. Only Hook appeals.

      Hook’s arguments on appeal, which for the most part contend that the district

court lacked jurisdiction and denied her due process, are wholly frivolous. As an

attorney, she should have known that they lacked any merit before she argued them;

and in large part, the appellees’ briefs make that perfectly clear. We see no need to

further educate Hook.




      1
       The discharge order did not end the bankruptcy case, but that case was
eventually closed.
                                           3
      We add only a word about Hook’s suggestion that the district judge was

hostile to and biased against her, in violation of her due-process rights. “To

demonstrate a violation of due process because of judicial bias, a claimant must show

either actual bias or an appearance of bias.” Bixler v. Foster, 596 F.3d 751, 762

(10th Cir. 2010) (internal quotation marks omitted). But “[a]dverse rulings alone do

not demonstrate judicial bias.” Id. Hook’s bias argument relies solely on the district

court’s adverse rulings and therefore is devoid of merit.

      Because this appeal is frivolous, see Ford v. Pryor, 552 F.3d 1174, 1180

(10th Cir. 2008) (“An appeal is frivolous when the result is obvious, or the

appellant’s arguments of error are wholly without merit.” (internal quotation marks

omitted)), we dismiss the appeal and deny Ms. Hook’s Motion to Proceed In Forma

Pauperis On Appeal, see 28 U.S.C. § 1915(e)(2)(B)(i) (requiring dismissal of

frivolous appeal filed by party seeking to proceed IFP); DeBardeleben v. Quinlan,

937 F.2d 502, 505 (10th Cir. 1991) (grant of IFP requires “a reasoned, nonfrivolous

argument on the law and facts in support of the issues raised on appeal”).

Consequently, Ms. Hook must pay all appellate filing and docketing fees ($505.00)

immediately to the United States District Court for the District of Colorado.


                                            Entered for the Court


                                            Harris L Hartz
                                            Circuit Judge




                                           4